Citation Nr: 0215137	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  94-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a head injury with 
epilepsy, left hemiparesis, frontal encephalocele and 
craniotomy has been submitted.  

2.  Entitlement to compensation for lymphedema pursuant to 
38 U.S.C. §  1151 based on VA hospitalization and 
postsurgical care for macromastia, status post bilateral 
mastectomies.  

(The issue of entitlement to service connection for 
hyperventilation syndrome and the merits of the issue of 
entitlement to service connection for residuals of a head 
injury with epilepsy, left hemiparesis, frontal encephalocele 
and craniotomy will be the subjects of a separate Board 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and S.G.

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
September 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for compensation for lymphedema under 38 U.S.C.A. 
§ 1151 and held that new and material evidence sufficient to 
reopen a previously disallowed claim for service connection 
for residuals of a head injury with epilepsy, left 
hemiparesis, frontal encephalocele and craniotomy had not 
been received.  The veteran testified at a travel board 
hearing at the RO in April 2002 before the undersigned in 
connection with her appeal.  

This case returns to the Board following an April 1996 remand 
of the issue of service connection for hyperventilation 
syndrome, following requested development.

During the pendency of the veteran's appeal with respect to 
§ 1151 benefits for lymphedema and service connection for 
head injury residuals, the RO, by rating decisions of June 
2000 and May 2001, denied service connection for a 
psychiatric disorder.  The veteran did not appeal the denial 
of service connection for that disability; consequently, the 
matter is not before the Board and will not be addressed 
herein.  


FINDINGS OF FACT

1.  Evidence received since an April 1996 Board decision 
denying service connection for residuals of a head injury 
with epilepsy, left hemiparesis, frontal encephalocele and 
craniotomy includes documents which bear substantially and 
directly on the issue at hand, are neither cumulative nor 
redundant, and are so significant that they must be 
considered in order for the Board to fairly decide the merits 
of the claim.  

2.  The evidence does not establish that the veteran's 
lymphedema is the result of VA hospital and postsurgical care 
received in May 1996 and subsequently for macromastia, 
including bilateral mastectomies.  


CONCLUSIONS OF LAW

1.  Evidence received since the most recent prior final 
denial of service connection for residuals of a head injury 
with epilepsy, left hemiparesis, frontal encephalocele and 
craniotomy is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  The criteria for compensation benefits for lymphedema 
based on VA hospitalization and postsurgical care for 
macromastia, status post bilateral mastectomies, have not 
been met.  38 U.S.C.A. §§§ 1151, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.358 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Head Injury with 
Epilepsy,
Left Hemiparesis, Frontal Encephalocele and Craniotomy

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
potentially applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or that were filed 
before the date of enactment and were not yet final as of 
that date.  See Holliday v. Principi, 14 Vet. App. 280 
(2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, statements of the case dated in January 
1994, September 1999, and June 2000 and supplemental 
statements of the case dated in June 1998, December 1999 and 
June 2000 advised the veteran of the law and regulations 
applicable to her appeal and of the evidentiary deficiencies 
that led to the denial of the petition to reopen the service 
connection claim.  In addition, the RO clarified in a March 
2001 letter to the veteran which information she must supply 
in order to support her claim for service connection and what 
actions would be taken by the RO to obtain evidence on her 
behalf following receipt of such information.  She was told 
that VA would help her obtain evidence such as private and VA 
medical records, employment records, and records from other 
federal agencies but that she had to provide enough 
information about such records so that they could be 
requested, including the name and address of the party having 
possession of them.  She was told that medical records 
showing a nexus between current disability and service would 
be requested or that a medical opinion would be obtained.  

As a result of the information supplied in this letter, the 
veteran is in receipt of notification that substantially 
satisfies the requirements established by the United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding, in pertinent 
part, that the Secretary must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA).  While this 
letter specifically mentioned her claim for service 
connection for a psychiatric disorder, the duties and 
responsibilities, asset forth in the VCAA, were specifically 
discussed.

With respect to the duty to assist, the Board notes that the 
determination herein as to service connection for residuals 
of a head injury is limited to the question of whether new 
and material evidence has been submitted to reopen the claim, 
which was previously denied by the Board.  The regulations 
implementing the VCAA limit VA's duty to assist an individual 
attempting to reopen a previously denied claim to procurement 
of Government records, including VA records, service 
department records, and records from other federal agencies.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. 3.156(c)(1)(2)(3)).  Nothing in the VCAA duty to 
assist provisions shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence has been presented or secured.  38 
U.S.C.A. §§ 5103A, 5108.  All pertinent Government records 
relating to this issue have been obtained and the limited 
duty to assist applicable to the reopening question is 
therefore satisfied.

With respect to the issue of entitlement to service 
connection for lymphedema, the RO has obtained all pertinent 
Government and private medical records for use in 
adjudicating the claim.  The Board had identified no 
additional pertinent records that remain to be obtained and 
none have been reported by the veteran.  The RO has obtained 
a medical opinion as to the medical issue that is central to 
the lymphedema claim and the veteran has been accorded an 
opportunity to present her case in person at a Travel Board 
hearing before the Board.  

Accordingly, the Board finds that the applicable notification 
and duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken at 
the present time.  

Legal Criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F.3d 1356 (1998); Elkins 
v. West, 12 Vet. App. 209, 214-19 (1999); Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  

New and material evidence.  

Although the RO has already found that new and material 
evidence has been presented to reopen the claim for service 
connection for residuals of a head injury, the question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the merits of the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  It is clear that such issue 
must always be considered, regardless of the action of the 
RO.  Barnett, Id.; 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

It should be noted that the amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a); however, those amendments were made 
applicable only to claims which were filed after August 29, 
2001, the effective date of the regulation.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)) (Authority: 38 U.S.C. 501, 5103A(f), 
5108).  The amendments are not applicable to the present 
appeal and would not change the result in any event.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim for 
service connection or based on a determination that no new 
and material evidence had been presented or secured to reopen 
the claim following any earlier final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996) (an RO or 
Board decision refusing, based on a lack of new and material 
evidence, to reopen a previous finally disallowed claim, 
after having considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 Vet. 
App. 522 (1996)); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

The veteran's original claim for service connection for 
residuals of a head injury with epilepsy, left hemiparesis, 
frontal encephalocele and craniotomy, which was received in 
May 1990, was denied by the RO in November 1992.  The Board 
upheld that determination in April 1996.  The following 
constitutes a brief summary of the evidence of record before 
the Board at that time.  

The veteran's service department medical records contain a 
March 31, 1964, dispensary note which indicated that she felt 
dizzy after falling and hitting her head on a door that 
morning.  She claimed blurring of vision and frontal 
headaches.  She denied unconsciousness and nausea.  Skull 
films showed no fracture.  The veteran's service dental 
records contained a number of entries beginning in October 
1964 which appear to refer to a mandibular fracture (i.e., 
"man fax").  

The record included medical reports associated with a 
hospitalization at the Munroe Regional Medical Center in 
December 1984 where the veteran was admitted following an 
automobile accident three months earlier in which she had 
apparently sustained a whiplash injury of the neck.  She had 
been seen at the emergency room following the injury and 
discharged.  She had subsequently begun to complain of a 
clear drainage from the left side of her nose and had 
experienced headaches.  On an office visit to her physician, 
she had been found to have a grayish mass in the left side of 
the nose stemming from the roof which was found on biopsy to 
be consistent with brain tissue.  A coronal CT scan performed 
during the December 1984 hospitalization showed a large 
defect in the cribriform plate and olfactory groove area on 
the left.  A consulting physician believed that the defect 
likely represented an encephalocele that had been present for 
many years and that the veteran had sustained an aggravation 
of a previously known condition.  Another consulting 
physician, G. Howell, stated that the etiology of the brain 
herniation was unclear.  

In a December 1984 statement, C. Bald, M.D., noted that 
Dr. Lora had considered it likely that the veteran had had an 
encephalocele involving the cribriform plate for many years 
and that the trauma from the accident had served to open this 
cystic lesion into the nose, resulting in drainage of 
cerebral spinal fluid from the area around the brain into the 
nose.  

Other evidence of record before the Board in April 1996 
included VA outpatient treatment records dated in 1993, a 
statement from the veteran's sister, the transcript of a 
hearing held at the RO in November 1993, the report of VA 
examinations performed in June and October 1992, and the 
report of a VA hospitalization in August and September 1993.  
The diagnoses reported at the VA examinations in 1992 
included epilepsy post cerebral trauma, bilateral frontal 
craniotomy, hemiparesis of the left side and status post 
injury to the left side of the face.  

The evidence received since the April 1996 Board decision 
includes opinions from a number of physicians concerning the 
relationship between the cerebral spinal fluid leak in 1984 
and prior head trauma in service.  A July 1997 statement from 
M. I. Freed, M.D., found a plausible connection between an 
injury received in service and the development of a chronic 
condition involving abnormalities of the left side of her 
skull.  A June 1997 statement from Dr. Bald stated that it 
was "certainly more likely than not" that the previous 
history of head trauma could have caused the problem with the 
encephalocele.  J. C. Sackellares, M.D., stated in July 1997 
that there was a reasonable possibility that the 
encephalocele may have resulted from head injuries sustained 
in service.  A October 1997 consultation sheet from a VA 
neurologist contained a clinical impression of cerebral 
spinal fluid rhinoplasty secondary to a previous 
encephalocele from a closed-head lesion in 1964, 1965 and 
1984.  A September 1997 statement from A. L. Rhoton, Jr., 
M.D., stated that it was reasonable to believe that the 
veteran's injuries in service led to the later cerebral 
spinal fluid leak.  

Evidence received since the prior Board decision also 
includes several lay statements submitted on the veteran's 
behalf as well as testimony by the veteran and her sister at 
a Travel Board hearing in April 2002.  

The RO's denial of the veteran's original claim for service 
connection for residuals of a head injury was upheld by the 
Board in April 1996 on the basis that the claim was not well 
grounded under the law in the absence of adequate evidence 
demonstrating a nexus between the post service disability, 
which consisted of epilepsy, left hemiparesis, frontal 
encephalocele and craniotomy, and head trauma sustained 
during military service.  That decision is final with respect 
to the evidence then of record.  38 U.S.C.A. § 7104 (West 
1991).  

The evidence received since the April 1996 Board decision 
consists in large part of medical statements from private 
physicians and one VA physician expressing the opinion that 
the cranial defect and encephalocele that resulted in the 
current neurological disabilities are plausibly related to 
the occurrence of prior head trauma during service.  These 
opinions, if found to be credible and probative when the 
claim is reviewed on the merits, have the potential to plug 
the evidentiary gap that resulted in the Board's prior denial 
of service connection.  The opinions must be presumed to be 
credible for the purpose of reopening the previously denied 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The aforementioned medical statements are new evidence in the 
sense that they have not previously been reviewed by VA 
decision makers and the Board further finds that they satisfy 
the regulatory definition of "new and material" evidence.  
The medical statements contain medical nexus evidence that 
was not previously of record.  Although statements from 
Dr. Lora and Dr. Bald suggested a nexus to service and were 
of record when the claim was previously adjudicated, the 
opinions of the other physicians serve to corroborate the 
previously-submitted statements that were favorable to the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that medical opinion that 
corroborates relevant medical opinions in the record are not 
to be considered as cumulative for the purpose of determining 
whether new and material evidence has been submitted.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  
Furthermore, the additional medical statements contain 
opinion evidence that is significant enough that it must be 
considered in order for the Board to fully decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a); Fossie v. West, 
12 Vet. App. 1 (1998).  Such evidence relates directly to the 
specific reasons cited for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for residuals of a head injury is 
reopened.  Whether the new and material evidence viewed in 
conjunction with the evidence previously considered will 
ultimately provide a basis for the granting of service 
connection remains to be determined when the claim is 
considered on the merits after completion of evidence deemed 
necessary.  That question is unrelated to the question of 
whether such evidence is sufficient to reopen the previously 
disallowed claim.  

Since the claim is reopened, the VCAA and the duty to assist 
are now fully applicable.  Therefore, pursuant to authority 
granted by the newly promulgated VA regulations, the Board 
will undertake additional evidentiary development before 
adjudicating the merits of the reopened claim.  See 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  Upon completion of that development, 
the Board will enter a separate decision addressing the 
underlying service connection issue based upon all of the 
relevant evidence of record, including that received pursuant 
to the Board's development.  


II.  Entitlement to Compensation for Lymphedema
Pursuant to 38 U.S.C. § 1151

The veteran contends that she has lymphedema of the upper 
extremities and the left lower extremity as the result of 
treatment administered following bilateral mastectomies 
performed at a VA hospital in May 1996.  She states that 
after the surgery, she had to return on several occasions for 
aspiration of seroma fluid and began feeling pains in her 
upper left leg and arms.  After a lumpectomy on the left 
chest in November 1996, the swelling shifted into her abdomen 
as well.  She claims that in August 1996 the term lymphedema 
was first used.  She attributes the onset of lymphedema to 
the use of pumps after the bilateral mastectomy surgery.  

Factual Background

In May 1996, the veteran was admitted to a VA hospital with a 
history of macromastia and a strong family history of breast 
cancer.  Bilateral mastectomies were performed.  Shortly 
after surgery, the veteran had a serosanguineous discharge on 
the left but was normal the next morning.  On the fourth 
postoperative day a heavy serosanguineous discharge was again 
noted but without hematoma or purulent drainage.  On the 
sixth postoperative day the veteran was discharged in stable 
condition with instructions to report significant breast 
drainage.  Subsequent post hospitalization VA outpatient 
treatment records refer to recurrent left-sided seroma.  
Entries dated from mid-August 1996 refer to bilateral 
lymphedema.  

The veteran submitted her claim for compensation under 
38 U.S.C. § 1151 in August 1997.  Submitted in support of the 
claim was a copy of a May 1997 letter to the veteran from J. 
R. Casley-Smith, Ph.D., M.D., of the Lymphoedema Association 
of Australia.  Dr. Casley-Smith stated that she "[did] not 
understand what the [doctors] thought they were doing by 
pumping your legs as the inguinal area was probably the one 
place left for lymph to drain [and] they were overlooking 
them--hence the further problems."  

In a January 1998 statement, Dr. Casley-Smith stated that "I 
cannot understand what doctors thought they were doing when 
they put a pump or any pressure on your legs after the 
bilateral mastectomies as the report that you sent me states.  
In my opinion, that was asking for trouble as these often 
cause an overload on adjacent and more distally situated 
truncal areas thereby precipitating lymphoedema."  

VA outpatient treatment records contain an entry dated 
February 11, 1997, recorded by a registered nurse at a VA 
mental health clinic.  The note contains a reference to a 
medical history of "lymphedema of both arms and left leg 
(secondary to bilateral mastectomy May 1996)."  

At the request of the RO, a VA physician associated with a VA 
plastic and reconstructive surgery clinic provided a February 
1999 written consultation regarding the claim.  The report 
contains the following language:  

Upper extremity lymphoedema is possible 
after modified radical mastectomy or 
radical mastectomy in which axillary 
nodes are removed.  For bilateral 
lymphoedema to occur, there must be 
bilateral mastectomy with disruption of 
the axillary lymph drainage.  The other 
possibility is for a mastectomy in which 
the axillary nodes are not disrupted, but 
the patient is provided with irradiation 
therapy to the axilla or supraclavicular 
region.  This patient underwent bilateral 
simple mastectomies, in which the breasts 
are removed and the lymph nodes are not 
touched.  Therefore, upper extremity 
lymphoedema is virtually impossible as a 
result of this surgery.  If secondary 
complications were to have arisen, such 
as chest wall abscess or even axillary 
abscess, then a possibility of 
lymphoedema would exist.  According to 
the patient's medical records no such 
complications had occurred.  This patient 
also apparently has lower extremity and 
basically totally body (sic) lymphoedema.  
This has no relationship to the surgery.  
Lymphoedema that occurs as a result of 
mastectomies would occur as an isolated 
event in the upper extremity.  

The VA physician expressed the belief that most of 
Dr. Casley-Smith's comments were correct.  He indicated that 
the use of a pump for treatment of lymphoedema is very 
effective in treating isolated lymphoedema of an extremity 
but would probably not be helpful in treating the veteran's 
generalized lymphoedema since it would just redistribute the 
lymphoedema fluids to other parts of the body.  The VA 
physician stated that the February 11, 1997, registered 
nurse's note had no medical basis.  

Other evidence submitted by the veteran in support of her 
claim includes copies of medical texts, a chronology of the 
events that occurred as she developed lymphedema, and an 
August 1997 statement from her sister.  



Legal criteria

Section 1151 of Title 38 of the United States Code provides 
that where a veteran has suffered an injury or an aggravation 
of an injury as a result of VA hospitalization, medical or 
surgical treatment, or vocational rehabilitation, 
compensation may be paid in the same manner as if such 
disability or death were service connected.  The VA 
previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable event 
as the basis for entitlement to § 1151 benefits.  VA 
regulations containing such requirement were invalidated by 
the Court in the case of Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  That decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision, effective November 25, 1991, the date 
of the initial Gardner decision.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (2001).  

Congress subsequently amended 38 U.S.C.A. § 1151, for claims 
filed on or after October 1, 1997, to preclude compensation 
in the absence of negligence or other fault on the part of 
the VA, or an event not reasonably foreseeable.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified 
at 38 U.S.C.A. § 1151 (West Supp. 2002); see also VAOPGCPREC 
40-97.

Discussion  

Since the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed before October 1, 1997, it must be 
adjudicated in accordance with the version of the statute in 
effect before that date, as implemented by the regulation 
which became effective on May 23, 1996.  That regulation, 38 
C.F.R. § 3.358, provided as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination properly 
administered with the express or implied 
consent of the veteran..."Necessary 
consequences" are those which are certain 
to result from, or were intended to result 
from, the examination or medical or 
surgical treatment administered.  
Consequences otherwise certain or intended 
to result from a treatment will not be 
considered uncertain or unintended solely 
because it had not been determined at the 
time consent was given whether that 
treatment would in fact be administered.  

38 C.F.R. § 3.358(c)(3) (effective May 
23, 1996).

While the law in effect since October 1, 1997, requires that 
the disability resulting from VA treatment constitute an 
unforeseen event or be due to VA negligence, the present 
veteran needs to show only that the additional disability, in 
this case lymphedema, was actually the result of VA 
treatment.  Compensation under § 1151 can be denied for 
disability which was certain or intended to result from the 
VA treatment.  

The factual question at issue therefore is whether the 
veteran's lymphedema is shown to be the result of the 
treatment received in connection with the bilateral 
mastectomies, including follow-up outpatient treatment.  
Since this is a medical question, only medical evidence may 
be considered.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board may not exercise its own independent 
medical judgment in resolving medical issues that arise in 
appeals that come before it.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The relevant medical evidence with respect to whether VA 
treatment resulted in the onset of lymphedema consists of the 
letters from Dr. Casley-Smith, the February 11, 1998, VA 
outpatient treatment note by a registered nurse, and the 
February 1999 opinion provided by a VA physician who reviewed 
the veteran's file in connection with her claim.  The Court 
has stated that in evaluating the probative value of medical 
evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin, Id.  

The Board finds that the February 1999 opinion from a VA 
physician provides the soundest medical evidence for deciding 
the present appeal.  In concluding that the mastectomies were 
in no way causally related to the veteran's lymphedema, the 
physician set forth a detailed explanation of the 
circumstances that would have to be present in order for a 
mastectomy to cause lymphedema and pointed out that the 
circumstances were not present in the veteran's case, 
emphasizing, specifically, that the development of upper 
extremity lymphedema is virtually impossible where the breast 
removal surgery did not involve disruption of the axillary 
nodes.  He further pointed out that the absence of 
complications eliminated the possibility of lymphedema and 
indicated that the lymphedema in the lower extremity would 
have no medical relationship to the breast surgery.  The 
Board accepts this opinion as definitive for the purpose of 
resolving the issue on appeal.  The opinion is not based on 
speculation or remote possibility, is not couched in 
ambiguous language, and reflects a detailed review of all of 
the evidence in the veteran's claims file.  

The medical evidence submitted by the veteran in support of 
her claim consists primarily of statements from Dr. Casley-
Smith which cite the dangers of using pumps following 
bilateral mastectomies and refer to the medical publications 
that refer to complications arising from doing so.  It 
appears from the material submitted that Dr. Casley-Smith has 
substantial credentials to offer an opinion with respect to 
lymphedema.  However, scrutiny of the actual language of her 
statements shows that she stops short of offering an 
unequivocal opinion that the use of pumps constituted the 
direct cause of lymphedema in the veteran's individual case.  
She states only that she "cannot understand what the doctors 
thought they were doing" when they put a pump on the 
veteran's legs and that doing so "was asking for trouble."  
She did not correlate the onset of lymphedema to the 
particular procedure performed on the veteran, which did not 
involve disturbance of the lymph nodes, nor did she comment 
on the significance of the lack of postoperative 
complications.  Her statements may be accepted as evidence 
that the use of pumps increased the risk of lymphedema but 
not as persuasive evidence that they actually caused it.  
Furthermore, although it appears that Dr. Casley-Smith had 
access to some of the veteran's medical records, it is not 
certain whether she had access to the complete file.  

The February 11, 1997, nursing note sets forth a bare 
conclusory statement that the lymphedema was secondary to the 
bilateral mastectomies but does not indicate the basis for 
this assertion.  The nurse was associated with a mental 
health clinic and is not shown to have been involved in the 
veteran's direct post surgical care; it is most likely that 
the notation was based merely on assertions made by the 
veteran.  In any event, the conclusion of the reviewing VA 
physician that there was no medical basis for the nurse's 
statement precludes the use of such statement as a basis for 
linking lymphedema to the mastectomies or postsurgical VA 
care.  

In the absence of persuasive medical evidence linking 
lymphedema to the bilateral mastectomies or postsurgical VA 
care, the only other relevant evidence consists of statements 
by the veteran and her sister.  Lay assertions regarding 
medical matters such as diagnosis or etiology of a disability 
have no probative value since lay persons are not competent 
to offer medical opinions.  The law is well established that 
where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Caluza v. 
Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998); 
McManaway v. West, 13 Vet. App. 60 (1999); Voerth v. West, 13 
Vet. App. 117 (1999).  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical nexus"); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Although the veteran's sister was not strictly speaking a lay 
person since she had training as a nurse, her statements do 
not directly address the medical specifics raised by the 
reviewing VA physician and do not provide any basis for 
rejecting such opinion.  

The veteran has submitted medical texts which cite the 
inadvisability of using pumps following bilateral 
mastectomies because of the risk of lymphedema.  As a general 
rule, generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not have probative value in deciding 
issues on appeal.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  The decision in the 
case of Wallin v. West, 11 Vet. App. 509 (1998), suggested 
that medical treatise information may be regarded as 
competent evidence where, "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  In the present case, 
the material submitted by the veteran is general in nature 
and does not address her individual medical status.  To the 
contrary, it appears to be precisely the type of medical 
evidence that the above-cited cases intended to exclude from 
consideration.  This evidence must be viewed in light of the 
other evidence of record which, for the reasons set forth 
herein, fails to support a conclusion that the veteran's 
lymphedema constitutes additional disability associated with 
VA medical treatment.  

Accordingly, the Board finds that a preponderance of the 
competent medical evidence of record is against a finding 
that the veteran's lymphedema was caused by VA medical care.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  Where a 
preponderance of the evidence is against a claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for service connection for residuals of a head 
injury with epilepsy, left hemiparesis, frontal encephalocele 
and craniotomy has been reopened by submission of new and 
material evidence, and the appeal is allowed to that extent.  

Entitlement to compensation under 38 U.S.C. § 1151 for 
lymphedema based on VA hospitalization and postsurgical care 
for macromastia, status post bilateral mastectomies, is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

